Title: To Thomas Jefferson from George Andrews, 24 April 1805
From: Andrews, George
To: Jefferson, Thomas


                  
                     Sir
                     
                     New York April 24th. 1805
                  
                  by Mrs. Andrews I was informed you wished to see me I am extremely sorry it is my lot to be from home the want of sufficient imployment, in Washington City has rendered it necessary for me to remain here some time to transact Business the Various Building I am employed for will not I fear be finesed until the midle of may the execution of work for which renders my personal attendance necessary but if you will be pleased to Honour me with your Commands I shall endeavour to execute them as promply as possible Sir the communication. you were pleased to Honour me with respecting Mr Oldham orders I recd and return you my sincere and respectfull acknowledgements for your goodness so strongly manifested towards me I trust I shall ever retain lively sentiments of gratitude understanding that an apropriation has been made by Congress for the purchase of furniture for your accomodation I have taken the Liberty of mentioning that any Window cornices that may be wanting for your House I can get Manufactored in as handsome a Stile as any I presume can be obtained and on as Good terms my professional pursuits having led me into some knowledge of most of the Fine Arts if any particular pieces of Furniture Looking glasses &c are wanting if no other arrangement has been made I trust I could at least I would endeavour to give as much satisfaction as any other Person any communication you will be pleased to Honour me with Mrs Andrews will forward me. with Sincere and respectfull acknowledgements
                  I am your obedit servt
                  
                     George Andrews
                     
                  
               